DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 11/06/2020, with respect to claims 1 and 3-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 8-13 and 15-20 has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Line 1 of claim 5: The apparatus of claim [[2]]1, wherein the test segment circuit
Line 1 of claim 7: The apparatus of claim [[2]] 1, wherein the signal line segment and
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a second signal line segment coupled with the test segment circuit; a second test segment circuit coupled with the second signal line segment, the second test segment circuit configured to generate a second feedback signal based at least in part on a condition of the second signal line segment; and a control circuit coupled with the signal line segment, the control circuit configured to transmit a clock signal to the test segment circuit and receive the feedback signal based at least in part on transmitting the clock signal.
Claims 3-11 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps of transmitting a clock signal to a test segment circuit in a first direction via a signal line segment; configuring the test segment circuit to return a feedback signal in a second direction different than the first direction, the feedback signal based at least in part on the clock signal and a condition of the signal line segment; and generating an output signal based at least in part on the feedback signal, the output signal comprising an indication of the condition of the signal line segment.
Claims 13-16 depend from allowed claim 12 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the plurality of test segment circuits disposed on a die and configured to generate a feedback signal based at least in part on a condition of a respective signal line segment; and a control circuit coupled with at least a first signal line segment of the plurality of signal line segments, the control circuit configured to transmit a clock signal in a first direction to at least a first test segment circuit of the plurality of test segment circuits and receive in a second direction different than the first direction a feedback signal from at least the first test segment circuit based at least in part on transmitting the clock signal.
Claims 18-20 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2008/0056025 discloses a semiconductor storage device.
US PUB 2006/0282730 discloses a semiconductor integrated circuit incorporating test configuration and test method for the same.
US PUB 2006/0279321 discloses a control system and control method for checking the function of liquid crystal displays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858